— In a proceeding pursuant to CPLR article 78 to review the respondent chancellor’s determination that petitioner’s physical disability did not result from a school accident, but from a prior accident, petitioner appeals from a judgment of the Supreme Court, Kings County, entered December 16, 1976, which dismissed the proceeding. Judgment affirmed, with $50 costs and" disbursements. Where there exists "a difference of opinion between doctors as to the cause of petitioner’s disability, respondents’ determination, based upon the advice and recommendation of its Medical Board, cannot be said to be arbitrary and capricious” (see Matter of McGovern v Lowery, 39 AD2d 518, affd 32 NY2d 954). Hopkins, J. P., Shapiro, Hawkins and Suozzi, JJ., concur.